Citation Nr: 1327603	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a disability rating in excess of 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy as a chronic neurologic manifestation of service-connected thoracolumbar spine disability.

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy as a chronic neurologic manifestation of service-connected thoracolumbar spine disability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected spinal disability (TDIU).

6.  Entitlement to an effective date earlier than December 1, 2006 for the grant of service connection for gastroesophageal reflux disease (GERD)/gastritis.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has transferred to the RO in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted via videoconference in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2011, the Board remanded this appeal, to include a claim for service connection for a stomach disorder, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  In a rating decision dated August 2012, the RO granted a claim of entitlement to service connection for gastroesophageal reflux disease (GERD) and gastritis, and assigned an effective date of award and initial rating.  Although that adjudication was a full grant of benefits in regard to the claim for a stomach disorder, the Veteran subsequently submitted a notice of disagreement with the assigned effective date.  The RO/AMC has not yet issued a Statement of the Case (SOC) on this issue as required by law.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In the August 2012 rating decision, the RO also granted service connection for radiculopathy of the right and left lower extremities, and assigned separate 10 percent initial ratings effective October 19, 2011.  Although the Veteran has not disagreed with those awards, the General Rating Formula for Diseases and Injuries of the Spine provides that ratings for any such chronic neurologic abnormalities associated with service-connected spinal disorders are to be considered part and parcel of the overall increased rating claim for thoracolumbar spine disability.  Accordingly, the issues of ratings for the now service-connected radiculopathies appear on the title page.

The Board also notes that the issue of entitlement to a TDIU has not been adjudicated by the RO and was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal of an increased rating claim, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has contended that he is unemployed (specifically, that he is not substantially gainfully employed and has marginal employment only), the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part of the Veteran's increased rating claim, it has been listed on the first page of this decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which has also been reviewed by the Board.

The issue of whether there was clear and unmistakable error in an October 2010 rating decision that denied service connection for depression has been raised by the record.  See June 2013 brief.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU and to an earlier effective date for the grant of service connection for GERD/gastritis are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  The Veteran is competent to report the circumstances of his service, but his statements in regard to experiencing a neck injury during service are not credible.

3.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident during service and is not caused or aggravated by a service-connected disability.

4.  The Veteran's chronic orthopedic manifestations of service-connected thoracolumbar spine disability have not resulted in ankylosis or forward flexion of less than 30 degrees even when considering functional impairment on use except for the time period from December 7, 2006 to February 26, 2007 during which forward flexion was measured at 30 degrees, reduced to 20 degrees with repetitive motion testing.

5.  For the entire appeal period, the Veteran's chronic neurologic manifestations of thoracolumbar spine disability have been manifested by radiculopathy in the bilateral lower extremities resulting in mild sensory disability - numbness - only.

6.  The Veteran does not have thoracolumbar spine intervertebral disc syndrome (IVDS) and has not been prescribed 6 weeks or more of bed rest by a physician.




CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2006), (2012).

2.  The criteria for a rating in excess of 20 percent for the chronic orthopedic manifestations of thoracolumbar spine disability have not been met except for the time period from December 7, 2006 to February 26, 2007, during which the criteria for a 40 percent rating were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes 5237-43 (2012).

3.  For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for chronic neurologic manifestation of lumbar spine disability in the left lower extremity -radiculopathy- have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 5237-43, 8720 (2012).

4.  For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for chronic neurologic manifestation of lumbar spine disability in the right lower extremity -radiculopathy- have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 5237-43, 8720 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Concerns

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet.App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a January 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for a neck disability as well as what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  The Board notes that, in specific regard to the claim for service connection for a neck disability, the Veteran has not yet been provided with information pertaining to VA's assignment of disability ratings and effective dates, as required by Dingess/Hartman, supra.  However, as that claim for service connection is herein denied, no rating or effective date is being assigned so the Veteran is not prejudiced by lack of notice in that regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the claim for an increased rating for the lumbar spine disability, a letter issued in June 2009 notified the Veteran of the general criteria for an increased evaluation for a service-connected disability and the specific criteria for rating spinal disabilities.  The letter also advised him of the general criteria for determining a disability rating and for determining the effective date of the award when an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman, 19 Vet. App. 473.  Although this letter did not provide notice of the specific criteria for rating the neurologic abnormalities -radiculopathies of the bilateral lower extremities- pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals for Veterans Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not include reference to such rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

Specifically as regards the Veteran's June 2011 Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing in this case, the undersigned Veterans Law Judge discussed the evidence necessary to substantiate a claim for service connection as well as to support a claim for an increased rating.  The undersigned specifically inquired as to basis of the Veteran's contentions as to why service connection was warranted for a neck disability and why an increased rating was warranted for his lumbar spine disability; the undersigned advised that medical evidence supportive of his contentions and reflecting the current severity of his disabilities would assist him in substantiating his claims.  Accordingly, the Board finds that the Bryant duties were met, and the hearing is legally sufficient.  Given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of VA examinations conducted in October and December 2006, October 2011 (with October 2012 addendum), and March 2013.  The Board notes that records from the Social Security Administration (SSA) remain outstanding, but the RO/AMC has taken appropriate steps pursuant to 38 C.F.R. § 3.159(c)(2) to obtain them and the record reflects that they are not available.  Also of record and considered in connection with the appeal are hearing testimony and various written statements provided by the Veteran and his representative on his behalf.  In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed additional medical evidence that has been carefully reviewed by the Board.  The Board finds that no additional RO action to further develop the record in connection with any of these claims, prior to appellate consideration, is required.  

As mentioned, the Veteran was afforded VA examinations in October and December 2006, October 2011 (with October 2012 addendum), and March 2013.  The Board finds these examinations adequate to decide the issues, as each was predicated on interview with the Veteran and physical examination.  Although the October 2006 examination did not include the examiner's review of the claims file, that examination was conducted to assess the severity of the back disability, which is described in full.  Further, all of the examination reports reflect opinions supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board also observes that the Veteran has not contended, and the evidence does not otherwise suggest, that his lumbar spine disability or associated radiculopathies have worsened since the October 2011 examination.  As such, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).  

As noted directly above, these issues were remanded on prior occasion.  In September 2011, the Board directed the RO/AMC to obtain additional VA, private, and SSA medical records as well as afford the Veteran examinations in regard to his neck and back claims.  In February 2013, the Board directed the RO/AMC to obtain additional VA treatment records from VA Medical Centers (VAMCs) in Tuskegee and Birmingham, obtain SSA records, and afford the Veteran an examination in regard to his neck.  As shown above, all requested development pertinent to the issues herein decided, was accomplished on remand.  Specifically, the RO/AMC afforded him an additional opportunity to submit private records, collected the identified private records, associated additional VA treatment record with the claims file, made appropriate - albeit unsuccessful - attempts to obtain his SSA records, and afforded him the requested examinations.  The AMC has substantially complied with all of the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In regard to the specific claims herein decided, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analyses

A. Service Connection 

The Veteran contends that he experiences a neck disability either as the direct result of service or secondary to his service-connected lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the evidence reflects degenerative changes - i.e. arthritis, a disease recognized as chronic under 38 C.F.R. § 3.309(a)  - in the Veteran's cervical spine, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show that his spine was evaluated as normal at both the time of his enlistment examination in May 1964 and his separation examination in March 1967.  Self reports of medical history completed at those times show no complaints pertinent to the neck.  Examinations conducted in March 1977 and May 1978, as part of later reserve testing, are similarly silent in regard to the neck.  However, during active duty, the Veteran's was seen for complaints pertinent to his back: in March 1965, when he was diagnosed with a strained back; in May 1966, when he was diagnosed with a sacral sprain after lifting heavy objects; in July 1966, when he was seen for complaints of backache upon waking; and in April 1967, when he was diagnosed with a muscle strain of the back after he slipped while playing ping-pong.

After service, the Veteran was seen for treatment of an on-the-job injury to his back in 1990.  He was treated via various methods, including therapeutic exercise.  In September 1991, his private physician noted that he was complaining of neck pain "brought on by his exercise program."  The physician observed that the pain was localized to the posterior cervical area and diagnosed a cervical strain, superimposed on the Veteran's lumbar strain syndrome.  A November 1991 treatment note reflects that he continued to experience intermittent neck pain.

The Veteran was seen by a different private physician in October 1992 and reported left neck pain that he stated he had "off and on... for a long time."  A September 1997 VA treatment note reflects that the Veteran reported for treatment of pain in his right, upper back that had persisted over the last two weeks.

At a February 2002 appointment with a private physician, the Veteran sought an opinion as to the etiology of his back disability.  Although the Veteran also reported cervical pain secondary to disc problems, he informed the physician that the neck symptoms were "not service-connected and did not give him problems while he was in the service."

The report of a September 2002 private treatment note reflects that the Veteran reported experiencing pain "up and down" his cervical spine area.  He was treated with pain medication.  That same month, he reported for VA treatment of radiating neck pain.  An October 2002 VA treatment note shows that MRI revealed minor cord compression at C3 to C4 on the left, secondary to chronic disc osteophyte complex.

In March 2003, the Veteran was afforded a VA examination in regard to his back.  He informed the examiner that he slipped and fell in service while playing ping-pong and injured his back; he did not report any injury to his neck.  An April 2003 MRI of the neck showed large disc osteophyte complex at C3 to C4 as well as central canal stenosis at C4 to C5.  In August 2003, the Veteran reported for VA treatment of back and neck pain.  He informed the treating physician that he had a 27 year history of neck pain, but had experienced back disability since service. 

In October 2003, the Veteran reported for private treatment of neck pain.  The physician stated that he "has a history of trauma in the arm to his neck and I feel like this is probably related to that."

The Veteran was afforded another VA examination in regard to his back in December 2003 and again reported being injured when falling while playing ping-pong.  He again did not report any injury to his neck as a result of that same in-service incident.

In September 2005, the Veteran's private physician wrote a letter stating that he had chronic and recurring neck pain that "he feels is related to an injury suffered while in the armed services" and, because his x-rays showed degenerative changes, it "certainly could be consistent with his prior injury."  The Veteran filed a claim of entitlement to service connection for a neck disability in October 2005.  At that time, he described his neck disability, which he described as stiffness and pain, as a residual of in-service back injury.

January 2006 MRI of the neck revealed stenosis at C3 to C4 and moderate spinal cord compression.  At a March 2006 VA appointment, the Veteran informed the physician that he had experienced neck pain ever since he slipped and fell during service while playing ping-pong.  In April 2006, the Veteran again reported popping and stiffness in his neck - he informed a VA physician that he had such neck pain for approximately 40 years, ever since falling over some chairs while playing ping pong in service.

One of the Veteran's private physicians wrote to VA in November 2006 and stated that the Veteran "has chronic and recurring neck pain that he feels is related to an injury suffered while in the armed services."  The Veteran was afforded a VA examination of the entire spine in December 2006.  The examiner diagnosed "cervical strain with documented large paracentral posterior disc extrusion at C3-C4."  The examiner stated that he could "not see how the arthralgias of the lumbosacral spine could cause the cervical disc disorder" and opined that the "real question" was whether or not the in-service injury had resulted in cervical disability since the Veteran reported neck symptoms since service, but stated that issue could not be resolved without resort to speculation.

An April 2007 letter from one of the Veteran's private physicians states that he has "longstanding" neck pain due to herniated disc at C3 to C4 with cord compression.  An April 2007 treatment note from a different private provider observes degenerative changes in the neck and reflects diagnosis of cervical spondylosis.

In a January 2008 statement, the Veteran wrote that he believed he had injured his neck at the same time during service that he injured his back.  He stated that, because he incurred the injury in April 1967 and was released in May 1967, he "did not have ample time to seek medical treatment for [his] neck" and that he began experiencing neck pain after release.

The Veteran wrote to one of his State Representatives in October 2008 and contended that he did not seek treatment for his neck in service because it was "just a little stiffness" at that time and did not bother him until afterwards because it was "like a whiplash injury."  He also stated that he did not seek treatment during service because he was excited about getting out.

Private treatment notes dated from April 2009 to November 2011 reflect on-going complaints of, and treatment for, tenderness and limitation motion in the neck.  During a May 2011 private treatment session, the Veteran reported having neck pain "for the past several years" and denied any neck injury.

The Veteran testified before the undersigned in June 2011 and reported that he had problems with his back in service before falling and injuring his back again as well as his neck.  He reported that he first sought treatment for his neck from a private doctor in 1968, but those records were no longer available.  He stated he did not seek additional care for his neck until several years later.  He also contended that his back pain radiates up to his neck and results in headaches.

In October 2011, VA afforded the Veteran an examination in regard to his neck.  The examiner noted that the Veteran reported experiencing acute muscle spasm of the neck in 1968, but not seeking any military care for his neck.  After examination, the examiner diagnosed degenerative disc disease of the neck which was confirmed by x-ray findings.  The examiner observed that the Veteran's service records did not reflect any disease or injury of the cervical spine and that there was no medical documentation of a cause and effect relationship between his service-connected lumbar spine disability and the cervical spine.  The examiner noted that the two affected portions of the spine are anatomically unrelated.  As such, the examiner opined that the cervical spine condition was not likely the result of any in-service disease or injury and was not likely due to, or the result of, the lumbar spine disability.

The Veteran was afforded another VA examination in regard to his neck in March 2013.  The examiner noted review of the claims file as well as in-person examination of the Veteran.  The report lists the Veteran's pertinent prior diagnoses as cervical strain and degenerative disc disease of the cervical spine.  The Veteran informed the examiner that he initially injured his neck in service at the same time he injured his back, but he was not aware of the neck injury at that time although he did contend that he had symptoms from that time.  After examining the Veteran, the examiner opined that no current cervical disability began during service or as a result of service, to include service-connected back disability.  The examiner explained that the neck disabilities experienced by the Veteran "are not subtle" and are "fairly obvious with respect to symptoms" so, if he did have them in service, he would have noticed.  Further, the first medical evidence of any cervical disability is in 1991 and is plainly related to a more recent injury.  In regard to any relationship to, to include aggravation by, the lumbar spine disability, the examiner noted that the misalignment of the lumbar portion of the spine is not "significant enough for the transmission effects to the C spine."  Based on the Veteran's decades of employment as a construction worker after active duty service, the examiner opined aging and the physical demands of post-service employment were more likely the cause of his current neck disability.

The Board notes that the Veteran contends on his own behalf and through his authorized representative that he has a neck disability that was incurred in, and has existed since, service.  In the alternative, he contends that his service-connected lumbar spine disability caused or aggravated his neck disability.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In the instant case, the Board finds that the Veteran, as a lay person, is competent to report experiencing pain in his neck.  

However, the Board also has a duty to assess the credibility of the evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)), but, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran's service treatment and examination records do not support his contentions that he had neck pain while on active duty - there are no recorded complaints or treatment for neck pain and although the Veteran has contended that he did not have sufficient time in between the injury and his discharge from service to report neck symptoms, the Board observes that he had approximately a month between those events.  Moreover, he did not report any neck symptoms in March 1977 or May 1978 and the private medical evidence of record does not reflect any neck symptoms until 1991.

Although a Veteran is generally considered competent to report his or her symptoms (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), the Board finds the Veteran's contentions not credible due to inconsistency and implausibility.  Specifically, his reports of when he experienced neck pain is inconsistent with the medical evidence of record and the Board finds it implausible that he would have experienced neck pain since 1967, but not reported it at examinations in 1977 and 1978.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, contemporaneous evidence has greater probative value than subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran has also made conflicting statements about when neck pain first manifested: during service; after service; in 1991; and in approximately 1976 (about 10 years after active duty).  For these reasons, the Board finds that there is no showing of any chronic neck disability in service and, as the Veteran's contentions as to continuity of symptoms since service are not credible, there is no showing of continuity as to satisfy 38 C.F.R. § 3.303 (b).  The Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.  See Walker, 708 F.3d 1331.   

Although the Veteran is competent to report his symptoms, he is not competent o provide an opinion as to the etiology of any neck disability.  In this regard, the diagnosis of cervical spine disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Moreover, the diagnosis of a particular type of spinal disability requires clinical examination and interpretation of examination findings.  As such, the question of neck disability etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Although multiple private physician letters attest that the Veteran attributes his neck disability to an in-service event, the reiteration of his lay opinion by a doctor does not confer any competency.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board notes that, in one such letter (dated September 2005) the private physician also opined that because x-rays showed degenerative changes, the current disability "certainly could be consistent with his prior injury."  However, that opinion is speculative in nature.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a remote possibility.  See 38 C.F.R. § 3.102.

Regardless, the opinions provided by the VA examiners in October 2011 and March 2013 are the most probative medical evidence of record as to the etiology of the Veteran's neck disability.  In determining the probative value to be assigned to a medical opinion, the Board considers whether the examiner was fully informed of the pertinent medical history of the case, whether or not the opinion was fully articulated and whether the opinion is supported by reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Here, the VA examiners reviewed the claims file and summarized the Veteran's medical history as well as conducted thorough physical examinations with imaging.  The March 2013 examiner provided a fully articulated medical opinion, addressing all theories of entitlement and providing medical rationale for all opinions proffered: the cervical and lumbar spine disabilities are not etiologically related because those spinal portions are anatomically distinct and the lumbar disability is not pronounced enough to result in transference to the cervical spine; the cervical disability did not exist in service because, if it had, it would have been pronounced enough that the Veteran would have observed it; the cervical disability did not exist in service because the medical evidence of record reflects that cervical disability did not exist until 1991 and that disability was the result of more recent trauma.  For these reasons, the Board finds the opinions of the 2011 and 2013 VA examiners constitute competent and probative evidence of the lack of an etiological relationship between the Veteran's neck disability and any incident of his service, or his service-connected lumbar spine disability.    

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability.  As such, the benefit-of-the-doubt doctrine is not applicable to this issue and the claim must be denied.  38 U.S.C.A. § 5107.

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbar spine disability is rated as 20 percent, pursuant to Diagnostic Code 5237, pertinent to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2012).  However, the Board notes that he has also been diagnosed with degenerative changes, arthritis, of the spine.  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.

The provisions of Diagnostic Code 5003 mandate that arthritis be rated on the basis of limitation of motion.  However, when the limitation of motion of a joint is non-compensable under the appropriate portion of the Schedule for Rating Disabilities,  a 10 percent rating can be assigned for each major joint affected by limitation of motion, to include painful motion, caused by degenerative arthritis established by x-ray.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  As the Veteran is already in receipt of a compensable disability rating based on limitation of motion, he cannot be awarded a separate rating for his lumbar spine arthritis.  Id.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Codes 5235 to 5243, unless Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS).  38 C.F.R. § 4.71a.  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for a lumbar spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned for a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula. Additionally, Note (1) of the rating criteria also directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, should be evaluated under an appropriate diagnostic code. Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a , General Rating Formula Note (2); Plate V.  Disabilities of the 
thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments.  In the decision above, the Board denied service connection for cervical spine disability.

As history, the Veteran was awarded service connection for arthralgia of the lumbosacral spine in a May 2003 rating decision on the basis of the opinion of a March 2003 VA examiner that his current back symptoms were more likely than not related to in-service injury.  The RO assigned an initial 10 percent disability rating, effective February 2002.  The Veteran requested an increased disability rating for his lumbosacral spine disability in June 2003, submitting additional medical evidence.  In a March 2004 rating decision, the RO continued the 10 percent rating.  The Veteran responded by mailing additional evidence (specifically, the report of a December 1, 2003 VA spinal evaluation) in support of his claim for an increased disability rating.  In May 2004, the RO issued another rating action granting a 20 percent disability rating, effective December 1, 2003.  The rating decision specifies that the 20 percent was assigned to reflect "factual worsening" of the disability as manifested by "muscle spasm resulting in abnormal gait, and additional findings of functional limitation consisting of painful motion of the lumbar spine, weakness and tenderness."

The Board notes that the Veteran did not appeal the May 2004 rating decision.  However, within one year of the issuance of the May 2004 rating action, new, relevant medical evidence was added to the claims file - specifically, VA treatment notes showing ongoing treatment for the Veteran's service-connected back disability.  Pursuant to 38 C.F.R. § 3.156(b) (2012), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board has analyzed the evidence added to the claims file in the one year period following the May 2004 rating action, but finds that, although it is new, it is not material as it does not reflect additional back symptomatology not already reflected by the record at the time of the rating decision.  Subsequently, the Veteran filed a claim for an increased evaluation that was received by VA in October 2005.  

A January 2006 MRI revealed diffuse, moderately advanced facet arthropathy with mild degeneration of the lower lumbar spine.  The Veteran reported recurrent back and neck pain to a private physician in January 2006.  The physician also noted urinary changes, but referenced enlarged prostate.  In April 2006, the Veteran reported for VA treatment of neck and back pain as well as stiffness and numbness in his upper and lower extremities.  An in-office evaluation revealed "essentially normal" reflexes and "good" motor strength as well as normal light touch sensation, proprioception, and vibration.

The Veteran was afforded a VA examination in October 2006.  The examiner reported the injury and treatment history reported by the Veteran as no claims file was available for review at that time.  The summary reflects that he reported injuring his back in service and experiencing gradually worsening back pain since that time.  The examiner wrote that the Veteran denied radicular symptoms.  Examination revealed a slightly antalgic gait, extension to 30 degrees, and flexion to 45 degrees; these measurements did not alter after repetitive motion testing and there was no additional loss of motion due to weakness, fatigability, or incoordination.  Motor and sensory function was normal, but reflexes were absent at the knees.  At the time of the examination, there was no sign of any muscle spasm.  The examiner ordered an x-ray of the spine and subsequently noted that the "appearance [was] unchanged from 12/1/03."

Additional VA examination was conducted on December 7, 2006.  The examiner referenced the Veteran's medical record, indicating review of the claims file.  Again, the Veteran reported a gradually worsening back pain.  He informed the examiner that the pain occasionally radiates to his butt and he has numbness that radiates to his feet.  The Veteran also reported that he feels some leg weakness, worse in the left than the right, and that he can only stand for approximately five minutes before feeling pain in the back.  Although the Veteran stated that his back pain "bothers him with his activities of daily living," he said that he did "not think it affects him much in his employment" - he reported that neck pain limits his employment.  Upon range of motion testing, the Veteran could flex his lumbar spine to 30 degrees, decreasing to 20 degrees after five repetitions, with pain as the limiting factor at the end of the range of motion.  He could extend his back to 20 degrees.  Motor and reflex testing was bilaterally symmetrical, although reflexes were absent at the ankles, and sensation was intact to light touch.  Straight leg testing was negative for reproduction of radicular pain, but did increase back pain.  The examiner diagnosed low back strain.

At a February 26, 2007 private medical appointment the physician noted that muscle strength and reflexes were normal and examination revealed no sensory deficit.  An April 2007 private treatment note observes degenerative changes in the back as documented by MRI, but no evidence of stenosis or nerve root compression.  The range of lumbar motion was described as "full, but somewhat painful."  Sensation, muscle strength, and reflexes were normal.

The Veteran wrote to one of his State Representatives in October 2008 and contended that he was entitled to "at least 40%" rating for his back disability.

In April, July, and August 2009 and January 2010, a private physician observed tenderness and limited range of motion (exact measurements not specified) of the back; sensory and motor function was noted to be intact.  Private treatment notes dated May (specifically May 3) and December 2010 as well as February, April, and November 2011 all reflect tenderness and limited range of motion (exact measurements not specified) of the back as well as numbness of the bilateral lower extremities.  A separate May 2011 private treatment note states that the Veteran was seen for evaluation of low back pain as he had complained of recent worsening.  Although the Veteran did not report radiating pain, he did report leg numbness and tingling.  The physician observed some muscle spasm of the spine.  MRI revealed degenerative disc disease at L3 through L5 with a "posterior wedging" at L3.  The neural foramina were described as "open" and the examiner stated that a radiculopathy was "possible."  The physician also observed that the Veteran reported an increase in urinary frequency, but did not address that as related to his spinal disability

The Veteran testified before the undersigned in June 2011.  He reported experiencing back pain upon walking as well as bilateral leg numbness.  

The Veteran was afforded another VA examination in October 2011.  The examiner described the course of the service-connected back disability as "progressively worsening."  He noted that the pain was located in the lumbar portion of the spine and there was heaviness and numbness of the legs; the Veteran reported flare-ups with aggravating movements or with weather changes.  Range of motion testing revealed forward flexion to 75 degrees, with pain at 60 degrees.  No additional range of motion was lost after repetitive motion testing.  Extension was not reported.  The examiner described the functional limitation/impact of the spinal disability as less movement than usual, excess fatigability, pain on movement, and interference with standing and sitting.  The back did not display spasm and was not tender to palpation at the time of the examination.  Although reflex, and sensory testing was normal, straight-leg testing was positive and the examiner observed slightly decreased hip flexion strength as well as numbness in both lower extremities.  The examiner indicates that numbness was radicular in nature, but noted no other neurologic abnormalities associated with the back disability.  Although the examiner clarified that the Veteran did not have IVDS, he also observed arthritis had been documented on x-ray.  Based on the examination results, the examiner opined that the Veteran would be able to perform sedentary labor.

As the October 2011 examiner did not provide any measurements of extension of the lumbar spine, an addendum was obtained in October 2012.  The October 2012 addendum reflects extension of the lumbar spine to 20 degrees, with pain.  Subsequent VA treatment notes continue to reflect treatment for the service-connected back disability.  Although erectile dysfunction has been observed, such dysfunction was correlated to use of Zoloft.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for any time in the appellate period except the time period from the VA examination of December 7, 2006 to February 26, 2007, based on the General Formula.  Significantly, the Board notes that, at no time other than during the specified December-to-February time frame, has the Veteran's thoracolumbar spinal flexion measured at or less than 30 degrees.  No ankylosis has ever been documented.  However, as a December 2006 VA examiner measured his lumbar flexion at 30 degrees and reported that flexion decreased to 20 degrees after repetitive motion testing, the Board resolves all doubt in his favor and finds that his lumbar spine disability most closely resembles the criteria for a 40 percent disability rating from the date of that examination to February 26, 2006, when his private physician observed full range of spinal motion.  No higher rating is warranted for that time frame because there is no evidence of any ankylosis, as required for a 50 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

However, the Board finds that the evidence of record does not support a rating higher than 20 percent at any other point in the appellate period.  Specifically, at no other point during the appeal period has the Veteran's lumbar spine been characterized by ankylosis or by forward flexion of 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of low back pain and reduced movement as reflected by his VA and private treatment records as well as multiple VA examination reports.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion at 30 degrees or less, or ankylosis, at any time during the period on appeal, except during the specified exceptional time frame - December 7, 2006 to February 26, 2007.  The Veteran's flexion was measured at 45 degrees in October 2006 and he was observed to have full, albeit painful, range of motion in February 2007.  At subsequent VA examination in 2011, flexion was 75 degrees with pain at 60.  Thus, in regard to the Veteran's complaints of pain, the Board observes that, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  VA treatment records and VA examinations do not reveal additional functional impairment, including limitation of motion, on account of pain, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's back disability even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Thus, the Board finds that a staged rating, pursuant to Hart, supra is most appropriate here such that the Veteran's service-connected lumbar spine disability is rated 20 percent disabling throughout the appellate period, with the exception of the 40 percent rating herein assigned from December 7, 2006 to February 26, 2007.

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes as described under Diagnostic Code 5243.  However, not only has the Veteran not reported any incapacitating episodes, but VA examinations and VA treatment records fail to show any evidence of incapacitating episodes due to the lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Moreover, the 2011 VA examiner clarified that he did not have IVDS.  Therefore, a higher evaluation is also not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board notes that the 2011 examiner also clarified, and multiple earlier treatment records reference, that there was spinal arthritis.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has been assigned compensable ratings for painful motion, a separate compensable disability rating cannot be awarded for arthritis.  Hicks, 8 Vet. App. 417; Lichtenfels, 1 Vet. App at 488.  

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In an August 2012 rating action, the Veteran was awarded service connection for radiculopathies of the bilateral lower extremities under Diagnostic Code 8521.  This Code provides ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2012).  A disability rating of 40 percent is warranted for complete paralysis.  Id.  

The Board notes that, in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Here, the Board finds that, despite the October 2006 VA examiner's statement that the Veteran denied any radiculopathy, he has consistently reported numbness in his bilateral lower extremities throughout the appellate period.  As detailed above, neurologic examinations have not consistently reflected radicular findings, but, in October 2011, a VA examiner identified the reported numbness of the bilateral lower extremities as constituting radiculopathy.  Although other findings have been reported during the appellate period, such as slightly decreased hip flexion (October 2011), absent knee reflexes (October 2006), and absent ankle reflex (December 2006), no medical professional has diagnosed those findings as representing neurologic abnormality associated with the service-connected spinal disability.  Moreover, those findings have not been otherwise replicated and there is otherwise no lay or medical evidence of significant loss of reflex, motor, or sensory function.  As a result, the Board finds that the Veteran's bilateral lower extremity numbness, designated radiculopathy by the 2011 VA examiner, most closely approximates mild incomplete paralysis warranting separate 10 percent ratings, and no higher, throughout the appellate period.

Furthermore, although there is evidence of genito-urinary dysfunction in the claims file, the Veteran has not alleged, and the evidence does not show, that he has any such bladder or bowel impairment as a result of his service-connected back disability.  Although the Board considered the applicability of the benefit of the doubt doctrine, the preponderance of the evidence is against finding any other neurologic disabilities associated with the Veteran's lumbar spinal disability so that doctrine is not applicable.  38 U.S.C.A. § 5107.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. 
§  3.321 is a three-step inquiry.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the lumbar spine disability at issue is fully addressed by the rating criteria under which it is rated.  In this regard, the current 20 percent rating - as well as the 40 percent rating assigned from December 7, 2006 to February 26, 2007 - with the separate 10 percent ratings for radiculopathies of the bilateral lower extremities, contemplates the overall functional loss from the Veteran's symptomatology attributable to his back, to include limitation of motion, pain, spasms, and numbness.  There are no symptoms of his service-connected lumbar spine disability that are not addressed by the rating schedule and the rating schedule provides for disability more severe than experienced by the Veteran, to include further decrease in range of motion, ankylosis of the spine, and weeks of incapacitation.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96.


ORDER

Service connection for a neck disability is denied.

An evaluation in excess of 20 percent for the chronic orthopedic manifestations of the thoracolumbar spine disability is denied prior to December 26, 2006 and after February 26, 2007.

A 40 percent evaluation is granted for the chronic orthopedic manifestations of the thoracolumbar spine disability from December 26, 2006 to February 26, 2007.

For the entire appeal period, a separate initial evaluation of 10 percent, but no higher, for the chronic neurologic manifestation lumbar spine disability in the left lower extremity -radiculopathy- is granted, subject to applicable law and regulations governing the award of monetary benefits.

For the entire appeal period, a separate initial evaluation of 10 percent, but no higher, for the chronic neurologic manifestation lumbar spine disability in the right lower extremity -radiculopathy- is granted, subject to applicable law and regulations governing the award of monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

As an initial matter, the Board observes that the Veteran submitted a June 2013 notice of disagreement as to the effective date assigned for GERD/gastritis in an August 2012 rating action.  As the Veteran filed an NOD in regard to that issue, issuance of an SOC is required.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this issue must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).

As regards the matter of a TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, his claim could be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  The Board notes that it is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b), in the first instance without such referral to VA's Director of Compensation and Pension.

Since the Veteran has contended that, due to his spinal disability, he is only able to work approximately one to two hours a day - i.e. marginal employment - the matter of entitlement to a TDIU has been raised in the context of his claim for a higher rating.  See Rice, 22 Vet. App. at 447.  However, the RO has not meaningfully considered the Veteran's entitlement to a TDIU.  Therefore, after giving the Veteran an opportunity to file a formal claim for a TDIU (and accomplishing other actions, noted below), to avoid any prejudice to the Veteran, the RO should fully adjudicate this matter - to include, if appropriate, referral of the Veteran's claim to the Director of Compensation and Pension - in the first instance, to avoid any prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394. 

The Board further observes that, although the Veteran testified that he stopped working as a laborer/truck driver in approximately 2002 and subsequently only worked in his current capacity as a bus aid, the claims file reflects that he was employed by Dollar General in 2005.  As such, his employment history during the appellate period is not clear.  Prior to adjudicating this matter, the RO should ensure that all due process requirements are met and that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the issue of his entitlement to an effective date prior to December 1, 2006 for the grants of service connection for GERD/gastritis.  The SOC should be accompanied by a VA Form 9, and the Veteran and his representative must be afforded the appropriate opportunity to file a substantive appeal to perfect an appeal on this issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of either of these claims, a timely appeal must be perfected within 60 days of the issuance of an SOC.

2.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.
 
3.  Gather any outstanding VA treatment records and associate them with the claims file.

4.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

5.  Concurrent with the above, notify the Veteran of the potential relevance of employment records - particularly, but not limited to, such records from Dollar General - on his claim for a TDIU.  Assist him in obtaining any identified records, as needed.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for an earlier effective date for GERD/gastritis if that appeal as been perfected.  Also adjudicate the claim for a TDIU in light of all pertinent evidence and legal authority, to include, if appropriate, the procedures of 38 C.F.R. § 4.16(b) pertaining to extra -schedular TDIUs.

7.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to, and discussion of, all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop the claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






[Continued on next page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


